Citation Nr: 0415021	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  03-02 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of frozen 
feet.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for disability 
manifested by low back pain.

4.  Entitlement to a rating in excess of 30 percent for a 
post-traumatic stress disorder (PTSD) from February 20, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to May 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran's claim was certified on appeal in January 2003.  
The veteran submitted additional evidence directly to the 
Board in October 2003.  He did not include a waiver of the 
evidence by the agency of original jurisdiction (AOJ).  
Generally, the evidence, if deemed pertinent to the case on 
appeal would require a remand to the AOJ for consideration in 
the first instance provided that good cause is shown for 
submitting the evidence more than 90 days after the case was 
certified on appeal.  See generally 38 C.F.R. § 20.1304 
(2003).  Nevertheless, as the veteran's case must be remanded 
for other reasons, the RO will have an opportunity to review 
the evidence in the first instance.

The veteran and his spouse testified at a hearing in 
Washington, DC, in January 2004.  The veteran submitted 
additional evidence at the hearing.  He also submitted a 
waiver of consideration of the evidence by the AOJ.  As with 
the evidence submitted directly to the Board, the RO will 
have an opportunity to review the evidence in the first 
instance.

As noted above, the veteran's claim was certified on appeal 
to the Board in January 2003.  The veteran submitted a power 
of attorney to the Board in favor of The American Legion in 
March 2004.  He also submitted a statement wherein he asked 
that The American Legion be allowed to review his claim and 
write a response on his behalf if necessary to support his 
case.

The veteran's submission and request for appointment of a 
representative was submitted after the 90-day period provided 
for in regulations, and good cause for the delay was not 
presented.  38 C.F.R. §§ 20.1304(a), (b).  Despite this rule, 
the veteran's representative will be afforded an opportunity 
to review and comment on the case while it is at the RO and 
again if it is returned to the Board.


REMAND

The veteran served on active duty from August 1951 to May 
1953.  His service included service in Korea for 
approximately nine months where he earned the Combat 
Infantryman Badge (CIB).  The service medical records 
available in the claims file are limited to his January 1951 
entrance physical examination and his May 1953 separation 
physical examination.  

The veteran is claiming that he suffered frozen feet while on 
the front lines while serving in Korea.  He also claims that 
he suffered hearing loss as a result of his duties as a 60-
millimeter mortar crewman.  The veteran further alleges that 
he suffered a back injury in service.  He testified regarding 
an incident in service where he was climbing over some 
sandbags and hurt his back.  He was unable to be treated at 
the time.  The veteran alleges that his claimed disabilities 
were sustained while serving in a combat status.  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In regard to the veteran's service connection claims, the 
Board notes that his CIB reflects combat service in Korea.  
In that case, if an injury or disease is alleged to have been 
incurred or aggravated in combat, such incurrence or 
aggravation may be shown by satisfactory lay evidence, 
consistent with the circumstances, conditions, or hardships 
of combat, even if there is no official record of the 
incident.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2003).  "Satisfactory evidence" is credible 
evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  Such 
evidence may be rebutted only by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
incurrence of a disease or injury in service.  "However, the 
provisions of section 1154(b) do not provide a substitute for 
medical-nexus evidence. . ."  Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish incurrence of a disease or 
injury in service.  Id.

The veteran's allegation of frozen feet and hearing loss as a 
result of service in Korea are credible and consistent with 
the circumstances, conditions and hardships of combat.  It is 
well known that the winter conditions in Korea were severe 
and many veterans suffered cold-related injuries.  Further, 
the veteran's claim of a hearing loss due to his duties as a 
mortar crewman are credible as the weapon can be a source of 
acoustic trauma.  However, the veteran has not presented any 
credible evidence that he currently suffers from any 
residuals of a cold-related injury of the feet or that he has 
hearing loss.  The veteran and his wife have submitted a 
number of statements and testified in regard to the veteran's 
claimed disabilities.  There is still no medical evidence of 
a current disability relating to cold injuries or hearing 
loss.  Such evidence is needed in order to substantiate these 
claims.  

The veteran has testified that he experienced back pain 
shortly after service and that he had back surgery at a VA 
facility in Coral Gables, Florida in the 1960's.  The surgery 
has also been noted by way of a history in a number of VA 
treatment records.  The veteran needs to be contacted and 
requested to provide addition information to allow for 
identification of the VA facility so that the records can be 
requested.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

As to the veteran's PTSD, he presented evidence from a 
psychologist that he saw at a veterans' center in Savannah, 
Georgia.  He also submitted VA treatment records that reflect 
ongoing treatment for his PTSD.  Evidence from both sources 
show that the veteran was treated at a hospital-based PTSD 
program.  This information came to light after the veteran's 
case was certified on appeal and the RO has not yet had an 
opportunity to obtain those records.  The records need to be 
obtained and associated with the claims file.

Finally, the veteran has never been afforded a VA psychiatric 
examination to evaluate the symptomatology associated with 
his service-connect PTSD.  Such an examination is expected to 
provide pertinent evidence to allow for a thorough review of 
his symptoms and to provide a report that can be used to 
properly apply the rating criteria applicable to evaluating 
mental disorders. 

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should contact the 
veteran in order to request that he 
identify the names, addresses, and 
approximate dates of treatment for 
all VA and non-VA health care 
providers who have treated the 
veteran for his claimed disabilities 
since service.  After securing the 
necessary releases, the RO should 
attempt to obtain copies of 
pertinent treatment records 
identified by the veteran that have 
not been previously secured, and 
associate them with the claims file.  
The Board is particularly interested 
in the VA records relating to the 
veteran's back surgery in the 
1960's.

2.  Upon completion of the action 
above, the veteran should be 
scheduled for VA examinations 
relating to cold injury and hearing 
loss.  The examiner(s) should review 
the claims file.  All necessary 
tests should be conducted which the 
examiner deems necessary.  The 
examiner(s) should review the 
results of any testing prior to 
completion of the report.  

In regard to the veteran's claim 
regarding residuals of a cold injury 
of the feet, the examiner is 
requested to provide an opinion as 
to whether it is at least as likely 
as not that any currently diagnosed 
disorder is related to the veteran's 
service.  The report of examination 
must include the complete rationale 
for all opinions expressed.  

In regard to the veteran's hearing 
loss, the examiner is requested to 
provide an opinion as to whether it 
is at least as likely as not that 
any currently diagnosed hearing loss 
(see 38 C.F.R. § 3.385 (2003)) is 
related to the veteran's service.  
The report of examination must 
include audiometric test and speech 
discrimination results necessary to 
apply 38 C.F.R. § 3.385.  The 
complete rationale for all opinions 
expressed.

3.  Upon completion of the action 
above, the veteran should be 
scheduled for a VA orthopedic 
examination.  The examiner should 
review the claims file.  All 
necessary tests should be conducted.  
The examiner should review the 
results of any testing prior to 
completion of the report.  The 
examiner is requested to provide an 
opinion as to whether it is at least 
as likely as not that any currently 
diagnosed low back disorder is 
related to service in light of the 
veteran's statement of hurting his 
back in service, experiencing back 
pain shortly after service, and 
requiring back surgery in the 
1960's.  The report of examination 
must include the complete rationale 
for all opinions expressed.

4.  The veteran should be afforded a 
psychiatric examination.  The 
examiner should review the claims 
file.  All necessary tests and 
studies, including appropriate 
psychological studies (if determined 
to be necessary by the examiner), 
should be conducted in order to 
identify and describe the 
symptomatology attributable to PTSD.  
The report of examination should 
contain a detailed account of all 
manifestations of the PTSD.  If 
there are found to be psychiatric 
disorder(s) other than PTSD, the 
examiner should reconcile the 
diagnoses and should specify which 
symptoms are associated with each of 
the disorder(s), if possible.  If 
certain symptomatology cannot be 
disassociated from one disorder or 
the other, it should be so 
specified.  The examiner must also 
comment on the extent to which PTSD 
affects occupational and social 
functioning.  A multi-axial 
assessment should be conducted, and 
a thorough discussion of Axis V (GAF 
score), with an explanation of the 
numeric code assigned, is to be 
included.  The report of examination 
must include the complete rationale 
for all opinions expressed.

5.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

